Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	This office action is in response to an AMENDMENT entered 11/10, 2020 for the patent application 15/469647 filed on March 27, 2017.  At this point claims 1-9, 11-18 and 20-21 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9, 11-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyes in view of Kaleal in view of Caporale and in further in view of Burke. (U. S. Patent 5878406, referred to as Noyes; U. S. Patent Publication Kaleal, U. S. Patent Publication 20080235581, referred to as Caporale; U. S. Patent Publication 20060075352, referred to as Burke) 

Claim 1
Noyes discloses a method for generating a user behavioral avatar for a user based on backup of personalized user data, the method comprising: identifying, in electronic memory of at least one electronic device, a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the memory (Noyes, c12; 55-64; Identifying, in electronic memory of at least one electronic device, a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the memory of applicant maps to ‘Internal Values will typically be comprised of: 1) a reference number of the concept that is the object of the relationship; and 2) a reciprocal Characterization that is the reference number of the concept that characterizes the relationship from the point of view of the object concept. External Values will typically be comprised of data types other than reference numbers. In some applications, a mixture of internal and external Values may be desired. These mixed values also may be accommodated under the provisions this invention.’ of Noyes. EC: ‘Objects’ is not formally defined and only mentioned within an example.); …. by at least one processor. (Noyes, c3:17-21; By at least one processor of applicant maps to ‘The Knowledge Representation Database can be implemented on a wide variety of computer systems and hardware.’ of Noyes. EC: A computer system contains a processor.)

Kaleal discloses tracking, …. , user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions on the at least one electronic device and on the external resources (Kaleal, 0043; Tracking, …. user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions on the at least one electronic device and on the external resources; of applicant maps to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to Kaleal, 0025; Converting, by the at least one processor, the at least one modified user data item in the backup to at least one corresponding identified user action, respectively of applicant maps to ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger or the blinking of an eye.’ of Kaleal. EC: Remember ‘backup’ pertains to personal user data.); training, by the at least one processor, the user behavioral avatar to automatically modify an additional user data item not in the backup (Kaleal, 0028, 0100; ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.’ and ‘In other aspects, reaction component 214 can modify/adapt prefixed avatar reactions and/or develop new avatar reactions based on the specific program, routine or activity,….’ of Kaleal. EC: ‘Activity’ is viewed as a current situation and not necessarily connected to a saved behavior.) in accordance with when and how the converted at Kaleal, fig 18; This discloses ‘clients’ and server data stores’ being separated (external) from one another.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Noyes and Kaleal do not disclose expressly automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device.
Caporale discloses automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; Automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device of applicant maps to ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base 
Noyes, Kaleal and Caporale do not disclose expressly determining based on modification policies, whether the modified user data items were intentionally modified by the user generating a backup to a storage device by including, in the backup, at least one modified data item that was intentionally modified by the user and excluding, from the backup, all unintentionally modifies user data items.
Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal, Caporale and Burke before him before the effective filing date of the claimed invention, to modify Noyes, Caporale and Kaleal to incorporate safeguards of data storage and input of Burke. Given the advantage of being able to prevent accidental or deliberate incorrect data input or withdraw, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 2
Noyes does not disclose expressly wherein the storage device is a cloud computing device, and wherein performing the backup further comprises …. storing, on the cloud computing service, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the cloud computing service each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions.
Kaleal, 0058; Storing, on the cloud computing service, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the cloud computing service each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions of applicant maps to ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Noyes and Kaleal do not disclose expressly continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource.
Caporale discloses continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource. Caporale, 0027; Continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource of applicant maps to ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar   of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Noyes does not disclose expressly wherein the storage device is a local storage of the at least one electronic device, and wherein preforming the backup;…. storing, on local storage, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the local storage each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions.
Kaleal, 0058; Storing, on local storage, the plurality of user data items and continuously storing backup copies of the at least one modified user data item on the local storage each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions of applicant maps to ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Noyes and Kaleal do not disclose expressly continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource.
Caporale discloses continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource. Caporale, 0027; Continuously tracking, by the at least one processor, the user actions on the at least one electronic device and the user actions on external resource of applicant maps to ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar   of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4
Noyes does not disclose expressly…. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications. 
Kaleal discloses…. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications. (Kaleal, 0230; Through user applications on the at least one electronic device, and data items affected by additional applications interacting with the 
Noyes and Kaleal do not disclose expressly wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions.
Caporale discloses wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions. (Caporale, 0044; Data items directly affected by the user actions, data items indirectly affected by the user actions of applicant maps to ‘Although the term "responses" as used here applies generally to the controlled actions of registered users in an interactive environment, this term is also intended to refer to the specific actions taken by avatars in this environment in the absence of direct, controlled activity by a user.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, 

Claim 5
Noyes does not disclose expressly wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service.
Kaleal discloses wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service. (Kaleal, 0043; Conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service of applicant maps to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to client device 106 (and/or avatar server 116). For example, sensors and monitoring devices 

Claim 6
Noyes does not disclose expressly wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions.
Kaleal discloses wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions. (Kaleal, 0067; Wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions of applicant maps to ‘For example, prior to beginning a particular program, routine, or activity, the user or the other user can provide avatar guidance platform 202 (e.g., via text or speech input) with profile information, such as information describing the user's health history, the user's preferences, the user's demographics, etc.’ of Kaleal.) It would have been obvious to 

Claim 7
Noyes and Kaleal do not disclose expressly continuously tracking the user actions on the at least one electronic device and the user actions on the external resources; and continuously training the user behavioral avatar based on the identified user actions that are based on the detected at least one modified user data item of the plurality of user data items.
Caporale discloses continuously tracking the user actions on the at least one electronic device and the user actions on the external resources; and continuously training the user behavioral avatar based on the identified user actions (Caporale, 0027; Continuously tracking the user actions on the at least one electronic device and the user actions on the external resources; and continuously training the user behavioral avatar based on the identified user actions of applicant maps to ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale, 0045; That are based on the detected at least one modified user data item of the plurality of user data items of applicant maps to ‘New user responses to similar previously monitored events will be associated with these events and stored to enable the knowledge base to be updated with an active, real-time record of associations between events and responses, as shown as step 910.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar   of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Noyes does not disclose expressly training, by the at least one processor, the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources.
Kaleal discloses training, by the at least one processor, the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources. (Kaleal, 0093; Training, by the at least one processor, the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources of applicant maps to ‘In email, text message, etc.), or …’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Noyes does not disclose expressly presenting the textual post to the user for approval and automatically posting, by the trained user behavioral avatar, the textual post on the at least one of the external resource upon receiving approval from the user.
Kaleal discloses presenting the textual post to the user for approval and automatically posting, by the trained user behavioral avatar, the textual post on the at least one of the external resource upon receiving approval from the user. (Kaleal, 0093; Presenting the textual post to the user for approval and automatically posting, by the trained user behavioral avatar, the textual post on the at least one of the external resource upon receiving approval from the user of applicant maps to ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or initiating a phone call to another entity via the client device (e.g., client device 106) employed to render the avatar.’ of Kaleal.) It would have been 

Claim 11
Noyes discloses a system for generating a user behavioral avatar for a user based on backup of personalized user data, the system comprising: electronic memory of at least one electronic device configured to store a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the electronic memory (Noyes, c12; 55-64; Electronic memory of at least one electronic device configured to store a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the electronic memory of applicant maps to ‘Internal Values will typically be comprised of: 1) a reference number of the concept that is the object of the relationship; and 2) a reciprocal Characterization that is the reference number of the concept that characterizes the relationship from the point of view of the object concept. External Values will typically be comprised of data types other than reference numbers. In some applications, a mixture of internal and external Values may be desired. These mixed values also may be accommodated under the provisions this invention.’ of Noyes. EC: ‘Objects’ is not formally defined and only mentioned within an example.); and at least Noyes, c3:17-21; At least one processor configured to of applicant maps to ‘The Knowledge Representation Database can be implemented on a wide variety of computer systems and hardware.’ of Noyes. EC: A computer system contains a processor.):
Noyes does not disclose expressly  track user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect modified user data item of the plurality of user data items that are modified directly or indirectly by the user actions on the at least one electronic device and on the external resources;….convert the at least one modified user data item in the backup to at least one corresponding identified user action, respectively, and train the user behavioral avatar to automatically modify an additional use data item not in the backup, in accordance with when and how based on the converted at least one corresponding identified user action, was performed on the at least one electronic device and on the external resource.
Kaleal discloses track user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect modified user data item of the plurality of user data items that are modified directly or indirectly by the user actions on the at least one electronic device and on the external resources (Kaleal, 0043; Track user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions on the at least one electronic device and on the external resources of applicant maps to ‘In Kaleal, 0025 Convert the at least one modified user data item in the backup to at least one corresponding identified user action, respectively of applicant maps to ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger or the blinking of an eye.’ of Kaleal. EC: The ‘backup’ pertains to personal user data), and train the user behavioral avatar to automatically modify an additional use data item not in the backup, in accordance with when and how based on the converted at least one corresponding identified user action (Kaleal, 0028, 0100; Train the user behavioral avatar to automatically modify an additional use data item not in the backup based on the converted at least one corresponding identified user action of applicant maps to ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user Kaleal, fig 18; This discloses ‘clients’ and server data stores’ being separated (external) from one another.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Noyes and Kaleal do not disclose expressly wherein the trained user behavioral avatar is configured to automatically perform an automated user action to modify the additional user data item on behalf of the user without requiring any input from the user via the at least one electronic device.
Caporale discloses wherein the trained user behavioral avatar is configured to automatically perform an automated user action to modify the additional user data item on behalf of the user without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; Wherein the trained user behavioral avatar is configured to automatically perform an automated user action to modify the additional user data item on behalf of the user without requiring any input from the user via the at least one electronic device of applicant maps to ‘A system operative to 
Noyes, Kaleal and Caporale determine, based on modification policies, whether the modified user data items were intentionally modified by the user; generate a backup 
Burke determine, based on modification policies, whether the modified user data items were intentionally modified by the user; generate a backup to a storage device by including in the backup at least one modified user data item that was intentionally modified by the user and excluding, from the backup, all remaining unintentionally modified user data item. (Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal, Caporale and Burke before him before the effective filing date of the claimed invention, to modify Noyes, Caporale and Kaleal to incorporate safeguards of data storage and input of Burke. Given the advantage of being able to prevent accidental or deliberate incorrect data input or withdraw, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Noyes does not disclose expressly wherein the storage device is a cloud computing device, and wherein the at least one processor is further configured to perform the backup…. cloud computing service configured to store the plurality of user 
Kaleal discloses wherein the storage device is a cloud computing device, and wherein the at least one processor is further configured to perform the backup…. cloud computing service configured to store the plurality of user data items and continuously store backup copies of the at least one modified user data item each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions. (Kaleal, 0058; Cloud computing service configured to store the plurality of user data items and continuously store backup copies of the at least one modified user data item each time the at least one modified user data item of the plurality of user data items is detected to have been modified directly or indirectly by the user actions of applicant maps to ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Noyes and Kaleal do not disclose expressly continuously tracking the user actions on the at least one electronic device and the user actions on external resource.
Caporale, 0027; Continuously tracking the user actions on the at least one electronic device and the user actions on external resource of applicant maps to ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Nintendo GameBoy.RTM. (client device 104b) includes knowledge engine 220 to continuously monitor events in the interactive environment 224 and to monitor the user responses to those events in the interactive environment 224.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar   of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Noyes does not disclose expressly…. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications.
Kaleal discloses….. through user applications on the at least one electronic device, and data items affected by additional applications interacting with the user applications. (Kaleal, 0230; Through user applications on the at least one 
Noyes and Kaleal do not disclose expressly wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions.
Caporale discloses wherein the plurality of user data items modified by the user action are at least one of data items directly affected by the user actions, data items indirectly affected by the user actions. (Caporale, 0044; Data items directly affected by the user actions, data items indirectly affected by the user actions of applicant maps to ‘Although the term "responses" as used here applies generally to the controlled actions of registered users in an interactive environment, this term is also intended to refer to the specific actions taken by avatars in this environment in the absence of direct, controlled activity by a user.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify 

Claim 14
Noyes does not disclose expressly wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service.
Kaleal discloses wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service. (Kaleal, 0043; Wherein the automated user action that is automatically performed by the trained user behavioral avatar comprises conducting activity on at least one of an online forum or blog, an online social network, an online multimedia services, an online data storage service, an online banking service, a voice activated device, a sensor activated device, and an online shopping service of applicant maps to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user client device 106 (and/or avatar server 116). For example, sensors and monitoring devices included in a treadmill can track user speed and incline.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Noyes does not disclose expressly wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions.
Kaleal discloses wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions. (Kaleal, 0067; Wherein the user actions are textual descriptions entered by the at least one electronic device and the training of the user behavioral avatar includes generating scripts for execution based on the textual descriptions of applicant maps to ‘For example, prior to beginning a particular program, routine, or activity, the user or the other user can 

Claim 16
Noyes and Kaleal do not disclose expressly continuously track the user actions on the at least one electronic device and the user actions on the external resources; and continuously train the user behavioral avatar based on the identified user actions that are based on the detected at least one modified user data item of the plurality of user data items.
Caporale discloses continuously track the user actions on the at least one electronic device and the user actions on the external resources; and continuously train the user behavioral avatar based on the identified user actions (Caporale, 0027; Continuously track the user actions on the at least one electronic device and the user actions on the external resources; and continuously train the user behavioral avatar based on the identified user actions of applicant maps to ‘In a stand-alone embodiment such as the one depicted in FIG. 2, a game station such as a Sony PlayStation.RTM. or Caporale, 0045; That are based on the detected at least one modified user data item of the plurality of user data items of applicant maps to ‘New user responses to similar previously monitored events will be associated with these events and stored to enable the knowledge base to be updated with an active, real-time record of associations between events and responses, as shown as step 910.’ of Caporale.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal and Caporale before him before the effective filing date of the claimed invention, to modify Noyes and Kaleal to incorporate additional details such as continuous data feed, learned behavior and be aware of the reality of the avatar   of Caporale. Given the advantage of refinement of the avatar, easing the user’s burden and having the avatar in a functional setting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Noyes does not disclose expressly wherein the at least one processor is further configured to train the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources.
Kaleal discloses wherein the at least one processor is further configured to train the user behavioral avatar to automatically generate textual posts to be automatically Kaleal, 0093; Train the user behavioral avatar to automatically generate textual posts to be automatically posted on at least one of the external resources of applicant maps to ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or …’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 18
Noyes does not disclose expressly wherein the user behavioral avatar presents the textual post to the user for approval and automatically posts the textual post on the at least one of the external resource upon receiving approval from the user.
Kaleal discloses wherein the user behavioral avatar presents the textual post to the user for approval and automatically posts the textual post on the at least one of the external resource upon receiving approval from the user. (Kaleal, 0093; Wherein the user behavioral avatar presents the textual post to the user for approval and automatically posts the textual post on the at least one of the external resource upon receiving approval from the user of applicant maps to ‘In another aspect, an avatar reaction can include sending an electronic message (e.g., email, text message, etc.), or initiating a phone call to another entity via the client device (e.g., client device 106) employed to render the avatar.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within associated data structures, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Noyes does not disclose expressly wherein the at least one processor is part of at least one of the at least one electronic device and the cloud computing service.
Kaleal discloses wherein the at least one processor is part of at least one of the at least one electronic device and the cloud computing service. (Kaleal, 0058; The at least one processor is part of at least one of the at least one electronic device and the cloud computing service of applicant maps to ‘For example, avatar guidance platform 202 can be located at a client device (e.g., client device 106), a remote server (e.g., avatar server 116) or the cloud.’ of Kaleal.) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes and Kaleal before him before the effective filing date of the claimed invention, to modify Noyes to incorporate hardware with associated data structures with monitoring abilities of Kaleal. Given the advantage of being able to detect changes and being able to save changes of data within 

Claim 21
Noyes discloses a non-transitory computer readable medium storing computer executable instructions for generating a user behavioral avatar for a user based on backup of personalized user data, including instructions for: identifying, in electronic memory of at least one electronic device, a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the electronic memory. (Noyes, c12; 55-64; Identifying, in electronic memory of at least one electronic device, a plurality of user data items that can be modified by a user, wherein the user data items comprise digital files and objects stored in the electronic memory of applicant maps to ‘Internal Values will typically be comprised of: 1) a reference number of the concept that is the object of the relationship; and 2) a reciprocal Characterization that is the reference number of the concept that characterizes the relationship from the point of view of the object concept. External Values will typically be comprised of data types other than reference numbers. In some applications, a mixture of internal and external Values may be desired. These mixed values also may be accommodated under the provisions this invention.’ of Noyes. EC: ‘Objects’ is not formally defined and only mentioned within an example.)
Noyes does not disclose expressly discloses tracking user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the 
Kaleal discloses tracking user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions on the at least one electronic device and on the external resources (Kaleal, 0043; Tracking user actions on the at least one electronic device and user actions on external resources communicatively coupled to the at least one electronic device to detect at least one modified user data item of the plurality of user data items that is modified directly or indirectly by the user actions on the at least one electronic device and on the external resources of applicant maps to ‘In an aspect, this fitness equipment can include a sensor device(s) configured to track and record user movements and motions and report (e.g., via wireless or wired connections) these movements and motions to client device 106 (and/or avatar server 116). For example, sensors and monitoring devices included in a treadmill can track user speed and incline.’ of Kaleal.);….converting the at least one modified user data item in the backup to at least one corresponding identified Kaleal, 0025 Converting the at least one modified user data item in the backup to at least one corresponding identified user action, respectively of applicant maps to ‘In addition, depending on the number and sophistication of motion sensors employed, collected movement data can range from the detection of general movement pattern based motions such as walking, running, sitting, jumping, climbing, etc., to even minute bodily motions such as strokes of a finger or the blinking of an eye.’ of Kaleal. EC: Remember that ‘backup’ pertains to personal user data.); training, by the at least one processor, the user behavioral avatar to automatically modify an additional user data item not in the backup (Kaleal, 0028, 0100; Training, by the at least one processor, the user behavioral avatar to automatically modify an additional user data item not in the backup based on the converted at least one corresponding identified user action of applicant maps to ‘In particular, the avatar is configured to function as an intelligent being that has been specifically trained to observe, analyze and respond to a user's physical and physiological activity data based on a set of parameters defining at least one of: how the user should and shouldn't move, how the user's physiology should and shouldn't function, what actions or activities the user should and shouldn't perform, when the user should and shouldn't perform certain actions or activities, or how the user should and shouldn't appear.’ and ‘In other aspects, reaction component 214 can modify/adapt prefixed avatar reactions and/or develop new avatar reactions based on the specific program, routine or activity,….’ of Kaleal. EC: ‘Activity’ is viewed as a current situation and not necessarily connected to a saved behavior.), in accordance with when and how the converted at least one corresponding identified user action was performed on the at least one electronic device and on the external resources. (Kaleal, 
Noyes and Kaleal do not disclose expressly automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device.
Caporale discloses automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device. (Caporale, abstract, 0029, 0034; Automatically performing, by the trained user behavioral avatar, an automated user action on behalf of the user to modify the additional user data item without requiring any input from the user via the at least one electronic device of applicant maps to ‘A system operative to execute and train at least one avatar for each user of an interactive environment comprising a knowledge engine operative to continuously monitor each user's response to events in the interactive environment while each user controls the at least one avatar, a knowledge base operative to store each of the monitored user responses to events in the interactive 
Noyes, Kaleal and Caporale do not disclose expressly  determining, based on modifications policies, whether the modified user data items were intentionally modified by the user; generating a backup to a storage device by including in the backup at least one modified user data item that was intentionally modified by the user and excluding from the backup all remaining unintentionally modified user data items.
Burke, 0054; ‘Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to prior to deleting a value of a property. Moreover, AI can be used to search for commonality of controls or components.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Noyes, Kaleal, Caporale and Burke before him before the effective filing date of the claimed invention, to modify Noyes, Caporale and Kaleal to incorporate safeguards of data storage and input of Burke. Given the advantage of being able to prevent accidental or deliberate incorrect data input or withdraw, one having ordinary skill in the art would have been motivated to make this obvious modification.


Response to Arguments
3.	Applicant’s arguments filed on 11/10/2020 for claims 1-9, 11-18 and 20-21 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Noyes, Kaleal, Caporale, and Burke, whether taken alone or in combination, fail to show or render obvious however, “training, by the at least one processor, the user behavioral avatar to automatically modify an additional user data item, not in the backup, in 

Examiner’s response:
‘addition user’ (data or item) is not mentioned within the specification. The examiner is viewing this process as real time or dynamic. 

From the spec 0004; The conventional backup utility is not concerned with any personal user data such as, for example, data reflecting who has created or modified or downloaded the files and how have these actions been performed. In other words, the conventional backup is focused on restoration of a previous state of the computer system (or a mobile device) as a whole rather than focusing on the personal user data.

From the spec 0006; Moreover, the present disclosure provides a system and method that creates a user behavioral avatar based on the actions related to the personalized user data.

From the spec 0007; Then, the user backups reflecting data modified by the user on different devices are used to identify user actions based on the modified user data.

Paragraph 0007 of the specification reflects the examiner’s position of up to date information.  


5.	Applicant’s argument:
This change, however, is unrelated to how the user action modifies a user data item. There is no manual change to a user item performed by a user that later Kaleal’s avatar is trained to automatically change at a comparable time and in comparable way. In its most basic form, Kaleal is simply capturing image data and replicating it in order to show workout/diet progress. Because creating a visual representation for tracking fitness progress over time is not the same as training an avatar to automatically make modifications to user data items based on when (i.e., time) and how (i.e., procedure) a manual user action was performed, Kaleal does not teach the subject matter at issue.

Examiner’s response:
There is no mention of a manual change performed by a user within the claimed invention. Applicant’s argument is moot.



The examiner’s position is that a user using workout/diet is a user action. A data item would reflect the value of the weight. The application would be the method of generating an avatar. 

0028 of the specification states, ‘ Then, the modified user files are backed-up for recovery and later used to train a personalized avatar 102 to perform automated user actions, as described in detail below.’

0029 of the specification states ‘According to the exemplary aspect, all (or most) the files modified by the user actions (e.g., sending messages, uploading images or videos, taking pictures/videos, posting on social networks or in chats, forums or blogs, and the like) are detected.’ 

This connects ‘actions with ‘images.’



6.	Applicant’s argument:
However, Burke does not teach generating a backup that excludes unintentionally modified user data items. Burke at best sets up prompts to confirm whether, for example, a user intends to delete a value prior to the actual deletion. This nowhere implies that a backup is generated to train an avatar. In fact, Burke’s AI has already learned/predicted user intention.

Examiner’s response:
The avatar has already been addressed. Burke is used to disclose ‘intentionally modified’
Other implementations of AI could include alternative aspects whereby, based upon a learned or predicted user intention, the system can prompt for verifications of modifications to a property. Likewise, an optional AI component could prompt a user to 


Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Claims 1-9, 11-18 and 20-21 are rejected.


Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). 

/P. C./

Art Unit 2121




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121